         Case 3:15-cv-00675-JBA Document 1855 Filed 04/01/21 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE )
COMMISSION,                                        )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )            Civil Action No.
                                                   )            3:15-cv-675-JBA
                                                   )
IFTIKAR AHMED                                      )
                                                   )
              Defendant, and                       )
and                                                )
                                                   )
IFTIKAR ALI AHMED SOLE PROP; I-CUBED               )
DOMAINS, LLC; SHALINI AHMED; SHALINI               )
AHMED 2014 GRANTOR RETAINED                        )
ANNUNITY TRUST; DIYA HOLDINGS LLC;                 )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor child, )
by and through his next friends IFTIKAR and        )
SHALINI AHMED, his parents; I.I. 2, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents; I.I. 3, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents                         )
                                                   )
              Relief Defendants.                   )
                                                   )                    April 1, 2021

    RECEIVER’S CONSOLIDATED RESPONSE TO THE MOTIONS TO SEAL AND
    MOTIONS TO UNSEAL FILED BY THE COMMISSION AND THE DEFENDANT

        Jed Horwitt, Esq., in his capacity as Court-appointed receiver of the Receivership Estate 1

(the “Receiver”), through his undersigned counsel, responds (the “Response”) to the Defendant’s

Motion and Memorandum of Law to Seal [Doc. No. 1793]; Plaintiff United States Securities and

Exchange Commission’s Consolidated (1) Motion to Unseal its Motion to Preclude Further

Affidavits from Defendant Iftikar Ahmed and (2) Opposition to Ahmed’s Motion to Seal [Doc.



1
  Unless expressly defined otherwise, the Receiver incorporates by reference the definitions of terms set
forth in the Report of Receiver [Doc. No. 1130] (the “Report”).

                                                   1
        Case 3:15-cv-00675-JBA Document 1855 Filed 04/01/21 Page 2 of 3



No. 1803]; Defendant’s Cross-Motion to Unseal All Sealed Documents Used in the Adjudication

of Summary Judgment on Liability and Summary Judgment on Damages in this Proceeding [Doc.

No. 1807]; Plaintiff United States Securities and Exchange Commission’s Motion to Seal Exhibit

1 of its Opposition to Defendant’s Emergency Motion for the Release of Funds for Living

Expenses [Doc. No. 1834]; and, Defendant’s Motion to Seal SEC’s Opposition to Defendant’s

Emergency Motion for the Release of Funds for Living Expenses [Doc. No. 1837] (collectively,

the “Motions”). In support of his Response, the Receiver respectfully states as follows.

       In the Receiver’s view the relief sought in the Motions and the granting or denial thereof

does not impair the Receiver’s ability to fulfill his obligations under the Appointment Order.

Therefore, the Receiver takes no position with respect to the relief requested in the Motions. Upon

request, the Receiver or his counsel will attend any hearings scheduled by the Court on this matter

and provide any relevant information and assistance that the Court may request in addressing the

issues outlined in the Motions.

                                                     Respectfully submitted,
                                                     JED HORWITT, ESQ., RECEIVER


                                                      /s/ Christopher H. Blau
                                                     Eric A. Henzy (ct12849)
                                                     Christopher H. Blau (ct30120)
                                                     Zeisler & Zeisler, P.C.
                                                     10 Middle Street, 15th Floor
                                                     Bridgeport, CT 06604
                                                     Telephone: 203-368-4234
                                                     Facsimile: 203-549-0903
                                                     Email: cblau@zeislaw.com;
                                                     ehenzy@zeislaw.com
                                                     Counsel to the Receiver




                                                2
        Case 3:15-cv-00675-JBA Document 1855 Filed 04/01/21 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 1, 2021, a copy of the foregoing Response was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail

to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF System. Furthermore, a copy of the foregoing

was sent via email to the Defendant, Iftikar A. Ahmed, at iftyahmed@icloud.com and

i3siam@protonmail.com.



                                                       /s/ Christopher H. Blau
                                                      Christopher H. Blau (ct30120)




                                                 3
